Opinion issued may 18, 2009


 
 










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00413-CR
           01-09-00414-CR
____________

IN RE ALEX MELVIN WADE, JR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed in this Court a pro se petition for writ of mandamus asking that
we order respondent
 to remove from the 185th District Court’s hearing docket a pro
se pre-trial petition for writ of habeas corpus
 that he alleges was filed in trial court
case numbers 1116861 and 1116862.    
               Relator is represented by appointed counsel in the trial court.  Relator is not
entitled to hybrid representation. See Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981).  The petitions  for writ of mandamus are therefore
denied.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).